Citation Nr: 1104556	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for residuals of an 
appendectomy with scarring.  

2.  Entitlement to a compensable rating for residuals of ovarian 
cystectomies.

3.  Entitlement to a compensable rating for abdominal adhesions.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Pursuant to a January 2007 letter, AMVETS cancelled its 
representation of the Veteran.  In March 2007, the Veteran filed 
a VA Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) appointing the Wisconsin Department of 
Veterans Affairs as her representative.  The Board acknowledges 
this change in representation.  

The Board notes that the Veteran requested a hearing in 
connection with her appeal in her June 2008 VA form 9.  She 
cancelled a hearing before a Decision Review Officer (DRO) at the 
RO in June 2008, and she cancelled a Travel Board hearing in June 
2010.  She has not made any additional request for a hearing.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
residuals of an appendectomy with scarring have not resulted in 
limitation of function.  

2.  The competent medical evidence of record shows that the 
Veteran's residuals of ovarian cystectomies do not require 
continuous treatment.

3.  The competent medical evidence of record shows that the 
Veteran's service-connected abdominal adhesions are mild; more 
severe symptoms have been related by competent medical evidence 
to non-service connected irritable bowel syndrome and post-
service adhesions.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of an 
appendectomy with scarring have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Code 7805 (2008).     

2.  The criteria for a compensable evaluation for residuals of 
ovarian cystectomies have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.116, Diagnostic Code 7699-7615 (2010).  

3.  The criteria for a compensable evaluation for abdominal 
adhesions have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code 7301 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in September 2006 and August 
2008 letters, was provided adequate 38 U.S.C.A. § 5103(a) notice, 
in accordance with the Court's holding in Vazquez-Flores and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) records, Social Security 
Administration records, and has provided VA examinations in 
December 2006 and June 2009.  In that regard, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are, collectively, more 
than adequate, as all of the examiners provided detailed 
assessments of the current severity of the Veteran's 
disabilities.  The examinations included the Veteran's subjective 
complaints about her disabilities and the objective findings 
needed to rate the disabilities.  

The Board notes that the Veteran has asserted that additional 
service treatment records concerning her 1978 surgery at Naval 
Regional Medical Center in San Diego are available but have not 
been obtained.  The Board notes that records from a hospital 
admission in August 1978 are a part of the record, and the RO has 
made unsuccessful efforts to locate additional records.  Here, as 
service connection has already been established for the Veteran's 
appendectomy residuals, ovarian cystectomy residuals and 
abdominal adhesions, and the appellate period for the present 
claim begins over 25 years after the Veteran's discharge from 
service, the service treatment records have no bearing on the 
present claim for an increased rating, and the unavailability of 
such records does not impair the Board's ability to reach a 
determination in this appeal.  The duty to assist has been 
fulfilled.     

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Residuals of Appendectomy

The Veteran's service-connected appendectomy residuals and scar 
are currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board notes that amendments were made 
to the rating criteria for skin, effective October 28, 2008.  See 
73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the 
Veteran's increased rating claim was pending before October 28, 
2008, her claim will only be evaluated under the rating criteria 
in effect as of August 30, 2002.  See id.  Scars evaluated under 
Diagnostic Code 7805 are rated on limitation of function of the 
part affected.  

In the present case, there is no evidence that the Veteran's scar 
has resulted in the limitation of function.  The December 2006 VA 
examiner specifically noted that there had been no limitation of 
the range of motion or loss of function due to the Veteran's 
scar.  On objective examination, the Veteran demonstrated a scar 
2 centimeters wide and 18 centimeters long along the midline 
lower abdomen, wrapping around the left side of the umbilicus.  
The examiner noted that there was no tenderness on palpation or 
adherence to underlying tissue.  The examiner further noted that 
there was no skin breakdown as a result of the scar.  

The June 2009 VA examiner observed one branched scar on the 
Veteran's abdomen.  The scar was 1 centimeter wide and started 6 
centimeters above the umbilicus and extended to just left of the 
umbilicus.  It extended downward 8 centimeters by 0.5 centimeters 
wide and was joined by a branch 0.5 centimeters wide extending 
proximally to just to the right of the umbilicus.  It also 
continued distally 8 centimeters by 1 centimeter wide.  There was 
no tenderness on palpation or adherence to underlying tissue.  
The VA examiner specifically noted that the scar did not result 
in limitation of motion or loss of function.  

Therefore, as there is no evidence that the Veteran's residual 
scarring has resulted in any functional limitation, she is not 
entitled to a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7805. 

The Board has also considered the potential application of the 
various provisions of 38 C.F.R. § Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), to specifically 
include other diagnostic codes pertinent to the rating of scars. 
However, the Veteran's appendectomy scar is asymptomatic and not 
of a size warranting a compensable evaluation under any 
diagnostic code governing the evaluation of scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801-7804 (2008).  While the Board notes 
that the Veteran has reported abdominal pain, she has not 
objectively demonstrated a painful and tender scar on 
examination.  Moreover, no medical examiner has definitively 
attributed the Veteran's abdominal pain to her service-connected 
appendectomy residuals.  As such, a review of the record fails to 
reveal any functional impairment associated with the Veteran's 
appendectomy scar so as to warrant consideration of alternate 
rating codes.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of a compensable 
evaluation for the Veteran's service-connected appendectomy 
residuals on a scheduler basis for the entire appeal period.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of Ovarian Cystectomies

The Veteran's residuals of ovarian cystectomies are rated as 
noncompensable by analogy under Diagnostic Code 7699-7615.  
Diagnostic Code 7699 indicates that the disability is not listed 
in the Schedule for Rating Disabilities, and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. 
§§ 4.20, 4.27.  In the present case, the residuals of ovarian 
cystectomies were rated by analogy as a disease, injury or 
adhesion of the ovary, evaluated under 38 C.F.R. § 4.116, 
Diagnostic Code 7615.   

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include ovarian 
disease or injury, a noncompensable rating is to be assigned for 
symptoms that do not require continuous treatment.  A 10 percent 
rating is to be assigned for symptoms that require continuous 
treatment.  A 30 percent rating is to be assigned for symptoms 
not controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Codes 7610 to 7615.  A 30 percent evaluation is the 
maximum possible rating under Diagnostic Code 7615.  

Upon VA examination in December 2006, the Veteran reported daily 
constant shooting pain in her right and left abdomen, low back 
and hips.  She stated that she had a hysterectomy after service 
but believes that she still has a right ovary.  The VA examiner 
stated that no evidence was provided linking the Veteran's 
current complaints to her service-connected abdominal surgery.   

During the VA examination in June 2009, the Veteran reported 
right, and sometimes left, lower quadrant pain that increases 
with eating a large meal, sexual intercourse or overactivity.  
She also complained of bowel symptoms and stated that she has a 
diagnosis of irritable bowel syndrome (IBS).  The Veteran stated 
that she cannot separate the pain of IBS from the pain of the 
ovarian cystectomy.  The VA examiner noted that the Veteran had 
an abdominal hysterectomy in 1988 with left oophorectomy; the 
Veteran still has her right ovary.  Upon objective examination, 
there was mild diffuse tenderness of the abdomen, mostly in the 
right lower quadrant.  The examiner stated that diffuse abdominal 
tenderness is due to non-service connected IBS and post-service 
abdominal surgery.  There was no new evidence linking abdominal 
pain and an in-service surgery.   

The Veteran's service-connected residuals of ovarian cystectomies 
are currently evaluated as noncompensable.  The record shows that 
the Veteran currently has one ovary and that her remaining ovary 
has not been shown to be productive of symptomatology.  There is 
no evidence the residuals of an ovarian cyst required continuous 
treatment.  Although VA treatment records document treatment for 
several different gynecological and gastrointestinal conditions 
and symptoms, none of these conditions have been medically 
related to the ovarian cystectomy residuals.  Accordingly, a 
compensable disability rating under Diagnostic Code 7615 may not 
be awarded.  

As such, the preponderance of the evidence is against the claim 
for a compensable rating for the Veteran's service-connected 
residuals of ovarian cystectomies for the entire appeal period.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Abdominal Adhesions

The Veteran's abdominal adhesions are rated as noncompensable 
under Diagnostic Code 7301 for adhesions of the peritoneum.  
38 C.F.R. § 4.114.  

Under Diagnostic Code 7301, a noncompensable rating is warranted 
for mild adhesions.  A 10 percent rating is warranted for 
moderate adhesions with pulling pain on attempting to work or 
aggravated by movements of the body, or occasional episodes of 
colic pain, nausea, constipation, perhaps alternative with 
diarrhea, or abdominal distention.  A 30 percent rating is 
warranted for moderately severe adhesions with partial 
obstruction manifested by delayed motility or barium meal and 
less frequent and less prolonged episodes of pain.  A 50 percent 
rating is warranted for severe adhesions with definite partial 
obstruction shown by x-ray, with frequent and prolonged episodes 
of severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or operation 
with drainage.  38 C.F.R. § 4.114.  

During a December 2006 VA examination, the Veteran reported 
abdominal pain which is constant and shooting, with a pulling 
sensation in the midline area.  She reported intermittent 
constipation and diarrhea and stated that her physician told her 
that she had one of the worst cases of IBS they had ever seen.  

The examiner observed diffuse moderate tenderness in all four 
quadrants with no masses or organomegaly evident.  The examiner 
stated that there were no new records linking the Veteran's 
abdominal adhesions to her abdominal surgeries in service.  She 
underwent abdominal laparoscopy after service in 1983 and 1987, 
and these were normal with no adhesions.  In 1988, adhesions were 
identified during an abdominal hysterectomy, and the physician 
hypothesized that these were related to endometriosis.  The VA 
examiner diagnosed IBS and abdominal adhesions from post-service 
abdominal surgeries.  

The Board notes that the Veteran's VAMC physician wrote a letter 
in August 2006, stating that the Veteran has chronic pain from 
abdominal/pelvic adhesions, extensive back surgeries, and 
migraines.  An August 2008 VAMC treatment note shows that a 
pelvic ultrasound revealed no obvious abnormality.  

The Veteran again complained of abdominal pain during her June 
2009 VA examination.  The VA examiner stated that diffuse 
abdominal tenderness was due to non service-connected IBS and 
post service abdominal surgery.  The examiner opined that the 
Veteran's current abdominal and gastrointestinal complaints are 
not causally related to service-connected abdominal adhesions.  
It was more likely than not that her current complaints are 
entirely unrelated to any injury, disease or treatment during 
service.  

After a thorough review of the evidence of record, the Board 
finds that an increased disability rating is not warranted for 
the Veteran's abdominal adhesions.  Given the above, the Board 
finds that the Veteran's abdominal adhesions more nearly 
approximate the criteria for mild adhesions, warranting a 
continuation of the current noncompensable rating.  The Board 
acknowledges the Veteran's complaints of abdominal pain.  
However, neither VA examiner related the Veteran's current 
gastrointestinal and abdominal symptoms to service connected 
abdominal adhesions.  Instead, the medical evidence shows that 
the Veteran's symptoms are due to IBS and post service adhesions.  
The medical evidence of record does not show that the Veteran's 
service connected abdominal adhesions, alone, are productive of 
moderate symptomatology.  Thus, a higher rating is not warranted 
under Diagnostic Code 7301.  

The Board has considered other applicable rating criteria.  
However, after review, the Board finds that no other Diagnostic 
Code provides for a higher rating.    

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of a compensable 
evaluation for the Veteran's service-connected abdominal 
adhesions on a scheduler basis for the entire appeal period.  In 
reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Conclusion

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this 
regard, the Board acknowledges that, in the present case, the 
Veteran has chronic pain which prevents her from maintaining 
employment.  However, as discussed above, the Veteran's current 
symptoms have not been related by the medical evidence of record 
to the service-connected disabilities on appeal.  During her 
December 2006 VA examination, the Veteran stated that she was 
unemployed and received SSA disability benefits due to her back.  
During her June 2009 VA examination, the Veteran specifically 
stated that her abdominal adhesions had no effect on her 
activities of daily living.  The VA examiner noted that the 
Veteran retired in 2002 due to a back condition.  She diagnosed 
abdominal adhesions, which were asymptomatic, and stated that the 
adhesions had no effect on usual daily activities.  The Veteran's 
scars and ovarian cystectomy residuals have not been shown to be 
productive of symptomatology.   

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the Veteran is 
not adequately compensated for these disabilities by the regular 
Rating Schedule.  Here, the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  Thus, her 
disability picture with respect to each disorder is contemplated 
by the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

1.  Entitlement to a compensable rating for residuals of an 
appendectomy with scarring is denied.  

2.  Entitlement to a compensable rating for residuals of ovarian 
cystectomies is denied.

3.  Entitlement to a compensable rating for abdominal adhesions 
is denied.  




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


